Citation Nr: 9917192	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-13 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
The veteran appealed, and in November 1998 the Board remanded 
the claim for additional development.  In December 1998, the 
RO affirmed its denial of the claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is not shown to have engaged in combat, and 
there is no credible supporting evidence that an in-service 
stressor, which has been medically linked to PTSD, actually 
occurred.

3.  The veteran does not have PTSD attributable to military 
service or to any incident of active duty.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 
5107(a)(West 1991).  The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).


I.  Background

The veteran argues that he was exposed to hostile fire while 
serving as a mail clerk, and that he has PTSD as a result.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303.  In 
adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); see Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993). 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).  A combat-
related stressor may be conclusively shown by service 
department evidence that the veteran engaged in combat, or by 
evidence of receipt of a combat citation, absent evidence to 
the contrary.  Id; see also 38 U.S.C.A. § 1154(b).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

The veteran has asserted that he suffers from PTSD related to 
his service in Vietnam.  Specifically, in written statements, 
including a letter dated in March 1998, he contends that he 
has PTSD as the result of being exposed to enemy fire while 
picking up mail from airports in a jeep, and a more general 
exposure to dead bodies.  He stated that he served with U. S. 
Military Assistance Command, Vietnam  (MACV) advisory team 
units in Saigon, Nha Trang, Pleiku and Ban Me Thout.  

The Board notes that in August 1995, the RO denied the 
veteran's PTSD claim, in part, after finding that there was 
no evidence of a verified stressor. 

The veteran's DD Form 214 indicates that he served in Vietnam 
from October 1971 to October 1972.  His primary military 
occupational specialty (MOS) was that of clerk typist.  The 
veteran's DD Form 214 shows that the veteran's awards include 
the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal with "60" device.  There is also an 
indication in a DA 1577, dated in November 1984, that the 
veteran is authorized to wear the Republic of Vietnam Cross 
of Gallantry with Palm Unit Citation Badge, with no 
indication that this was awarded for combat.  In summary, he 
received no decorations for combat service.

The veteran's personnel record (DA Form 20) indicates that he 
was assigned to "USA MR2 USMACV," and that he served in the 
Republic of Vietnam from mid-October 1971 to mid-October 
1972.  The DA Form 20 indicates that his military occupation 
specialty during that time was clerk typist, and that his 
principal duty was clerk typist. 

The veteran asserts that he was exposed to hostile fire in 
the course of his duties while serving in Vietnam.  However, 
the Board has determined that the veteran's statements 
regarding his participation in combat are not credible.  In 
this regard, the claims file includes a VA psychological 
evaluation report, dated in January 1989, in which the 
veteran denied having ever been under fire while in Vietnam.  
However, an Axis IV diagnosis contained in a VA PTSD 
examination report, dated in January 1997, indicates that the 
veteran stated that he had been shot at "several times" 
while delivering mail (a summary of the veteran's history of 
substance abuse also shows that he stated that he was using 
drugs, especially heroin and opium, when he was driving his 
jeep).  In addition, a VA PTSD examination report, dated in 
April 1995, and VA progress notes, dated in February 1994 and 
February 1995, respectively, show that the veteran stated 
that he had come under fire on a daily basis.  The February 
1994 report is also remarkable for a notation that the 
veteran reported that he did heroin and opium prior to his 
mail runs.  In this regard, in a letter received in December 
1998, the veteran indicated that while in Vietnam he used 
heroin and "black liquid opium" on a daily basis.  The 
Board further notes that a certificate, dated in January 
1973, and a "disposition form," dated in April 1973, 
indicate that the veteran was admitted to the William 
Beaumont Hospital in January 1973 for drug abuse, and that he 
confided to the psychiatrist that he had taken an overdose of 
pills to gain temporary absence from his unit.  However, 
review of a transcript of the veteran's hearing held in 
connection with a claim for a back disorder, held in February 
1990, shows that the veteran argued that he had taken an 
overdose of pain pills during his service "because of the 
pain."  

Given the foregoing evidence, the Board finds that the 
veteran is not a credible historian.  The evidence shows that 
many years prior to filing his PTSD claim, the veteran denied 
having ever been under fire, and the veteran has subsequently 
made significantly inconsistent statements as to the 
frequency of his exposure to hostile fire.  There is also 
evidence that he was under the influence of narcotics, to 
include heroin and opium, at the time of the claimed hostile 
fire.  Furthermore, during a hearing, held in February 1990, 
he made a self-serving statement under oath relative to 
another VA claim.  This statement concerned the reason for an 
inservice overdose, and is flatly contradicted by his service 
records.  Finally, the Board notes that the veteran's service 
records are entirely silent as to participation in combat, 
and show that while the veteran was in Vietnam he was a clerk 
typist with MACV.
 
The Board further finds that the objective evidence does not 
warrant a preliminary finding that the veteran participated 
in combat with the enemy.  The veteran's DD 214 does not show 
that he received any commendations or awards for 
participation in combat with the enemy, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  See 
38 C.F.R. § 3.304(f).  The veteran has not claimed, and there 
is no evidence to show, that he was wounded in combat or that 
any member of his unit was killed or wounded due to enemy 
action at anytime during the veteran's service in Vietnam.  
See Ashley v. Brown 6 Vet. App. 52, 56 (1993) (noting that 
unit casualties may serve as proof of combat).  In this 
regard, although the veteran's DD Form 214 lists an "unnamed 
campaign," the nature and extent of the veteran's 
participation in this operation is not described, and the 
Board declines to afford this entry the same weight as the 
commendations or awards which may show combat, as specified 
in 38 C.F.R. § 3.304(f).  In particular, given its ambiguity, 
the Board finds that this notation is of less weight than the 
evidence in the veteran's service records, which contain 
specific information as to his duty as a clerk typist, and 
his duty station (MACV), while in Vietnam. 

Based on the foregoing, the Board's preliminary findings are 
that the veteran is not credible, and that the claims file 
does not contain credible supporting evidence that the 
veteran participated in combat.  See Cohen v. Brown, 10 Vet. 
App. 128, 145 (1997).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  In Doran v. Brown, 6 Vet. App. 283, 290-
91 (1994), the U.S. Court of Appeals for Veterans Claims 
("Court") stated that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the BVA of its obligations to assess the credibility 
and probative value of the other evidence." West, Zarycki, 
and Doran cited a provision of the VA ADJUDICATION PROCEDURE 
MANUAL M21-1 ("MANUAL 21-1") which has now been revised as to 
"Evidence of Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).

Initially, the Board notes that the Court has held that it is 
not an impossible or onerous task for appellants who claim 
entitlement to service connection for PTSD to supply the 
names, dates and places of events claimed to support a PTSD 
stressor.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In this case, a review of the veteran's statements, to 
include a statement received in March 1998, shows that the 
veteran has stated that he cannot provide any significant 
details as to any particular stressor, to include a specific 
time or place, or a name of a fellow soldier whom he saw 
wounded or killed.  In this regard, the claims file includes 
a letter from the U.S. Armed Service Center for Research of 
Unit Records (USASCRUR), dated in August 1997, in which the 
USASCRUR stated that the veteran's information was 
insufficient to conduct a detailed research.  Accordingly, as 
there are no stressors capable of verification further 
development is not required, see id.; Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993), and the claim must be denied for lack of 
a verified stressor.  

In this case, the claims file contains several diagnoses of 
PTSD, to include the diagnosis in a January 1997 VA PTSD 
examination report, in which the examiners related the 
veteran's PTSD to his service.  The Board also notes that 
competing diagnoses include an adjustment disorder, an 
anxiety disorder, major depression and alcohol and 
polysubstance abuse.  In any event, although the diagnoses of 
PTSD are sufficient to well ground the claim, the Board has 
determined that the veteran did not participate in combat, 
and he has not provided any significant details of specific 
stressors which would allow for an attempt at verification.  
Therefore, based on its review of the entire record, the 
Board concludes that no stressors have been verified by 
service records or other evidence, as required by 38 C.F.R. 
§ 3.304(f).  

The Board acknowledges that the claims folder contains 
medical opinions which link the veteran's PTSD to his 
service, but these opinions are insufficiently probative to 
warrant service connection.  The opinions were based on a 
verbal history as reported by the veteran, and since the 
veteran's assertions of participation in combat are not 
credible, and since the veteran has failed to provide 
significant details of any claimed stressors, the Board is 
not required to accept the etiological conclusions in these 
opinions.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As unsupported 
conclusions, these opinions are insufficient to warrant a 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996) [something more than medical nexus 
evidence is required to fulfill the requirement for 
"credible supporting evidence."]; see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  

In reaching this decision, the Board further acknowledges 
that in March 1999, the Board received a note from the 
veteran in which he stated that he had begun receiving 
treatment for PTSD at the VA outpatient clinic in Youngstown 
earlier that month, and that these records of VA outpatient 
treatment are not currently associated with the claims file.  
However, the veteran's service ended over 25 years ago, in 
1973, and his claim for PTSD is denied for lack of a verified 
stressor.  That is, the primary impediment to service 
connection is not the absence of a diagnosis of PTSD, but 
rather the absence of credible supporting evidence of any of 
the veteran's claimed inservice stressors.  Therefore, the 
Board has determined that securing any Youngstown records 
would not add pertinent evidence, and the Board's duty to 
assist is not triggered because such a duty is "limited to 
(securing) specifically identified documents that, by their 
description would be facially relevant and material to the 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
Therefore, a remand in order to obtain such records is not 
warranted under current legal precedents.

Consequently, the veteran's claim for service connection for 
PTSD fails on the basis that all elements required for such a 
showing have not been met; and that the preponderance of the 
evidence is against entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Entitlement to service connection for PTSD is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals











